PER CURIAM.
After pleading guilty to two counts of attempted first degree murder and one count of aggravated battery, appellant argues that his sentence, is improper. The state concedes error in guidelines scoresheet points for possession of a firearm and two prior DUI offenses. The state also concedes error in the appellant having been sentenced to fifteen years in jail followed by five years on probation, because the maximum term of imprisonment for that charge is fifteen years. We therefore reverse and remand for resen-tencing because of those two errors, but agree with the state that the court did not err in assessing additional points for severe victim injuries.
KLEIN, PARIENTE and STEVENSON, JJ., concur.